EXHIBIT 10.4
THE SCOTTS MIRACLE-GRO COMPANY
AMENDED AND RESTATED
2006 LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AWARD AGREEMENT FOR EMPLOYEES
NONQUALIFIED STOCK OPTION GRANTED
TO [Grantee’s Name] ON [Grant Date]
The Scotts Miracle-Gro Company (“Company”) believes that its business interests
are best served by ensuring that you have an opportunity to share in the
Company’s business success. To this end, the Company adopted The Scotts
Miracle-Gro Company Amended and Restated 2006 Long-Term Incentive Plan (“Plan”)
through which key employees, like you, may acquire (or share in the appreciation
of) common shares, without par value, of the Company (“Shares”). Capitalized
terms that are not defined in this Award Agreement have the same meanings as in
the Plan.
This Award Agreement describes the type of Award that you have been granted and
the terms and conditions of your Award. To ensure you fully understand these
terms and conditions, you should:

  •  
Read the Plan and this Award Agreement carefully; and

  •  
Contact [Title] at [Telephone Number] if you have any questions about your
Award. Or, you may send a written inquiry to the address shown below:

The Scotts Miracle-Gro Company
Attention: [Title]
14111 Scottslawn Road
Marysville, Ohio 43041
Also, no later than [Date 30 Days After Grant Date], you must return a signed
copy of this Award Agreement to:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[TPA Contact’s Address]
[TPA Telephone Number]
The Company intends that this Award not be considered to provide for “deferred
compensation” under Section 409A of the Code and that this Award Agreement be so
administered and construed. You agree that the Company may modify this Award
Agreement, without any further consideration, to fulfill this intent, even if
those modifications change the terms of your Award and reduce its value or
potential value.

 

 



--------------------------------------------------------------------------------



 



1. DESCRIPTION OF YOUR NONQUALIFIED STOCK OPTION
You have been granted a Nonqualified Stock Option (“NSO”) to purchase [Number of
Common Shares] Shares at an exercise price of $[Exercise Price] for each Share
(“Exercise Price”) on or before [Day Prior to Tenth Anniversary of Grant Date]
(“Expiration Date”), subject to the terms and conditions of the Plan and this
Award Agreement. The Grant Date of the NSO is [Grant Date].
2. LIMITS ON EXERCISING YOUR NSO
(a) Normally, your NSO will vest (and become exercisable) on [Third Anniversary
of Grant Date] (the “Vesting Date”) but only if you are actively providing
services to the Company or any Subsidiary or Affiliate on the Vesting Date and
all other conditions described in this Award Agreement and the Plan are met.
This does not mean that you must exercise your NSO on this date; this is merely
the first date that you may do so. However, except as described below, your NSO
will expire to the extent it is not exercised on or before the Expiration Date.
There are some special situations in which your NSO may vest earlier. These are
described in Sections 4(a) and 4(c) of this Award Agreement.
(b) At any one time, you may not exercise your NSO to buy fewer than 100 Shares
(or, if less, the number of Shares underlying the vested portion of your NSO).
Also, you may never exercise your NSO to purchase a fractional Share. Any
fractional Share shall be redeemed for cash equal to the Fair Market Value of
such fractional Share.
3. EXERCISING YOUR NSO
(a) After your NSO vests, you may exercise the NSO by completing an Exercise
Notice. A copy of this Exercise Notice is attached to this Award Agreement.
Also, a copy of this Exercise Notice and a description of the procedures that
you must follow to exercise your NSO are available from [Third Party
Administrator] at [TPA Telephone Number] or at the address given above.
(b) You may use one of three methods to exercise your NSO and to pay any taxes
related to that exercise. You will decide on the method at the time of exercise.
CASHLESS EXERCISE AND SELL: If you elect this alternative, you will be deemed to
have simultaneously exercised the NSO and to have sold the Shares underlying the
portion of the NSO you exercised. When the transaction is complete, you will
receive cash (but no Shares) equal to the difference between the aggregate Fair
Market Value of the Shares deemed to have been acquired through the exercise
minus the aggregate Exercise Price and related taxes.

 

2



--------------------------------------------------------------------------------



 



COMBINATION EXERCISE: If you elect this alternative, you will be deemed to have
simultaneously exercised the NSO and to have sold a number of those Shares with
a Fair Market Value equal to the aggregate Exercise Price and related taxes.
When the transaction is complete, the balance of the Shares subject to the
portion of the NSO you exercised will be transferred to you.
EXERCISE AND HOLD: If you elect this alternative, you must pay the full Exercise
Price plus related taxes (in cash, a cash equivalent or in Shares having a Fair
Market Value equal to the Exercise Price and which you have owned for at least
six months before the exercise date). When the transaction is complete, you will
receive the number of Shares purchased.
If you do not elect one of these methods, the Company will apply the Cashless
Exercise and Sell method described above.
4. GENERAL TERMS AND CONDITIONS
(a) YOU MAY FORFEIT YOUR NSO IF YOU TERMINATE. Normally, you may exercise your
NSO after it vests and before the Expiration Date. However, your NSO may be
cancelled earlier than the Expiration Date if you Terminate. For purposes of
this Award Agreement, “Terminate” (or any form thereof) means the later of
(1) the cessation of the employment relationship between you and the Company and
all Affiliates and Subsidiaries for any reason; or (2) the cessation of your
service as a member of the Board.
(i) If you are Terminated for Cause, the portion of your NSO that has not been
exercised will be forfeited (whether or not then vested) on the date you
Terminate; or
(ii) If you die or you Terminate due to your Disability (as defined below), your
NSO will become fully vested and expire on the Expiration Date. For purposes of
this Award Agreement, “Disability” means your inability to perform your normal
duties for a period of at least six months due to a physical or mental
infirmity; or
(iii) If you Terminate after reaching either (A) age 55 and completing at least
10 years of employment with the Company, its Affiliates and/or its Subsidiaries
or (B) age 62 regardless of your years of service, your NSO will become fully
vested and expire on the Expiration Date; or
(iv) If you Terminate for any other reason, the unvested portion of your NSO
will be forfeited immediately and the vested portion of your NSO will expire on
the earlier of the Expiration Date or 90 days after you Terminate.
Note, it is your responsibility to keep track of when your NSO expires.

 

3



--------------------------------------------------------------------------------



 



(b) YOU WILL FORFEIT YOUR NSO IF YOU ENGAGE IN CONDUCT THAT IS HARMFUL TO THE
COMPANY (OR ANY AFFILIATE OR SUBSIDIARY). You will forfeit your NSO and must
return to the Company all Shares and other amounts you have received through the
Plan if, without the Company’s written consent, you do any of the following
within 180 days before and 730 days after you Terminate:
(i) You serve (or agree to serve) as an officer, director, manager, consultant
or employee of any proprietorship, partnership, corporation or other entity or
become the owner of a business or a member of a partnership, limited liability
company or other entity that competes with any portion of the Company’s (or any
Affiliate’s or Subsidiary’s) business with which you have been involved any time
within five years before your Termination or render any service (including,
without limitation, advertising or business consulting) to entities that compete
with any portion of the Company’s (or any Affiliate’s or Subsidiary’s) business
with which you have been involved any time within five years before your
Termination;
(ii) You refuse or fail to consult with, supply information to or otherwise
cooperate with the Company or any Affiliate or Subsidiary after having been
requested to do so;
(iii) You deliberately engage in any action that the Company concludes has
caused substantial harm to the interests of the Company or any Affiliate or
Subsidiary;
(iv) On your own behalf or on behalf of any other person, partnership,
association, corporation, limited liability company or other entity, you solicit
or in any manner attempt to influence or induce any employee of the Company or
any Affiliate or Subsidiary to leave the Company’s or any Affiliate’s or
Subsidiary’s employment or use or disclose to any person, partnership,
association, corporation, limited liability company or other entity any
information obtained while an employee of the Company or any Affiliate or
Subsidiary concerning the names and addresses of the Company’s or any
Affiliate’s or Subsidiary’s employees;
(v) You disclose confidential and proprietary information relating to the
Company’s or any Affiliate’s or Subsidiary’s business affairs (“Trade Secrets”),
including technical information, product information and formulae, processes,
business and marketing plans, strategies, customer information and other
information concerning the Company’s or any Affiliate’s or Subsidiary’s
products, promotions, development, financing, expansion plans, business policies
and practices, salaries and benefits and other forms of information considered
by the Company or any Affiliate or Subsidiary to be proprietary and confidential
and in the nature of Trade Secrets;
(vi) You fail to return all property (other than personal property), including
keys, notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data, formulae or any other tangible property or document and any and all
copies, duplicates or reproductions that you have produced or received or have
otherwise been submitted to you in the course of your employment with the
Company or any Affiliate or Subsidiary; or
(vii) You engaged in conduct that the Committee reasonably concludes would have
given rise to a Termination for Cause had it been discovered before you
Terminated.

 

4



--------------------------------------------------------------------------------



 



(c) CHANGE IN CONTROL. Normally, your NSO will vest only in the circumstances
described in Sections 2(a) and 4(a) of this Award Agreement. However, if there
is a Change in Control, your NSO may vest earlier. You should read the Plan
carefully to ensure that you understand how this may happen.
(d) AMENDMENT AND TERMINATION. Subject to the terms of the Plan, the Company may
amend or terminate this Award Agreement or the Plan at any time.
(e) RIGHTS BEFORE YOUR NSO IS EXERCISED. You may not vote, or receive any
dividends associated with, the Shares underlying your NSO before your NSO is
exercised with respect to such Shares.
(f) BENEFICIARY DESIGNATION. You may name a beneficiary or beneficiaries to
receive or to exercise the vested portion of your NSO that is unexercised when
you die. This may be done only on the attached Beneficiary Designation Form and
by following the rules described in that Form. The Beneficiary Designation Form
need not be completed now and is not required as a condition of receiving your
Award. If you die without completing a Beneficiary Designation Form or if you do
not complete that Form correctly, your beneficiary will be your surviving spouse
or, if you do not have a surviving spouse, your estate.
(g) TRANSFERRING YOUR NSO. Normally, your NSO may not be transferred to another
person. However, you may complete a Beneficiary Designation Form to name the
person who may exercise your NSO if you die before the Expiration Date. Also,
the Committee may allow you to place your NSO into a trust established for your
benefit or for the benefit of your family. Contact [Third Party Administrator]
at [TPA Telephone Number] or at the address given above if you are interested in
doing this.
(h) GOVERNING LAW. This Award Agreement shall be governed by the laws of the
State of Ohio, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.
(i) OTHER AGREEMENTS. Your NSO will be subject to the terms of any other written
agreements between you and the Company or any Affiliate or Subsidiary to the
extent that those other agreements do not directly conflict with the terms of
the Plan or this Award Agreement.
(j) ADJUSTMENTS TO YOUR NSO. Subject to the terms of the Plan, your NSO will be
adjusted, if appropriate, to reflect any change to the Company’s capital
structure (e.g., the number of Shares underlying your NSO and the Exercise Price
will be adjusted to reflect a stock split).

 

5



--------------------------------------------------------------------------------



 



(k) OTHER TERMS AND CONDITIONS. Your NSO is subject to more rules described in
the Plan. You should read the Plan carefully to ensure you fully understand all
the terms and conditions of the grant of the NSO made to you under this Award
Agreement.
5. YOUR ACKNOWLEDGMENT OF AWARD CONDITIONS
By signing below, you acknowledge and agree that:
(a) A copy of the Plan has been made available to you;
(b) You understand and accept the terms and conditions of your NSO;
(c) You will consent (on your own behalf and on behalf of your beneficiaries and
transferees and without any further consideration) to any necessary change to
your NSO or this Award Agreement to comply with any law and to avoid paying
penalties under Section 409A of the Code, even if those changes affect the terms
of your NSO and reduce its value or potential value; and
(d) You must return a signed copy of this Award Agreement to the address given
above before [Date 30 Days After Grant Date].

                      [Grantee’s Name]       THE SCOTTS MIRACLE-GRO COMPANY    
 
                   
BY:
          BY:        
 
 
 
         
 
    Date signed:                                                    [Name of
Company representative]    
 
              [Title of Company representative]             Date
signed:                                             

 

6



--------------------------------------------------------------------------------



 



THE SCOTTS MIRACLE-GRO COMPANY
AMENDED AND RESTATED
2006 LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION EXERCISE NOTICE
FOR NONQUALIFIED STOCK OPTION GRANTED
TO [Grantee’s Name] ON [Grant Date]
Additional copies of this Nonqualified Stock Option Exercise Notice (“Exercise
Notice”) (and any further information you may need about this Exercise Notice or
exercising your NSO) are available from [Third Party Administrator] at the
address given below.
By completing this Exercise Notice and returning it to [Third Party
Administrator] at the address given below, I elect to exercise all or a portion
of the NSO and to purchase the Shares described below. Capitalized terms not
defined in this Exercise Notice have the same meanings as in the Plan and
applicable Award Agreement.
NOTE: You must complete a separate Exercise Notice for each NSO being exercised
(e.g., if you are simultaneously exercising an NSO to purchase 200 Shares
granted on January 1, 2008 and an NSO to purchase 100 Shares granted on
January 1, 2009 under a separate award agreement, you must complete two Exercise
Notices, one for each NSO being exercised).
NSO TO BE EXERCISED AND SHARES TO BE PURCHASED: This Exercise Notice relates to
the following NSO and number of Shares (fill in the blanks):
Grant Date of NSO: [Grant Date]
Number of Shares Being Purchased:                     
EXERCISE PRICE: The aggregate Exercise Price due is $                    .
NOTE: This amount must equal the product of [Exercise Price] multiplied by the
number of Shares being purchased.
PAYMENT OF EXERCISE PRICE: I have decided to pay the Exercise Price and any
related taxes by (check one):
NOTE: These methods are described in the applicable Award Agreement.

  o  
Cashless Exercise and Sell.
    o  
Combination Exercise.
    o  
Exercise and Hold.

 

 



--------------------------------------------------------------------------------



 



NOTE:

  •  
If you select the Exercise and Hold method, you must follow the procedures
described in the Award Agreement to pay the Exercise Price and the taxes related
to this exercise. You should contact [Third Party Administrator] at the address
given below to find out the amount of taxes due.

  •  
If you select either the Cashless Exercise and Sell method or the Combination
Exercise method, you should contact [Third Party Administrator] at the address
given below to be sure you understand how your choice of payment will affect the
number of Shares you will receive.

YOUR ACKNOWLEDGMENT
By signing below, you acknowledge and agree that:

  •  
You fully understand the effect (including the investment effect) of exercising
your NSO and buying Shares and understand that there is no guarantee that the
value of these Shares will appreciate or will not depreciate;

  •  
This Exercise Notice will have no effect if it is not returned to [Third Party
Administrator] at the address given below before the NSO expires, as specified
in the Award Agreement under which the NSO was granted; and

  •  
The Shares you are buying by completing and returning this Exercise Notice will
be issued to you as soon as administratively practicable. You will not have any
rights as a shareholder of the Company until the Shares are issued.

[Grantee’s Name]

                (signature)      
Date signed:
       
 
 
 
   

A signed copy of this Exercise Notice must be received at the following address
no later than the date the NSO expires, as specified in the Award Agreement
under which the NSO was granted:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[TPA Contact’s Address]
[TPA Telephone Number]
*****

 

2



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT OF RECEIPT
A signed copy of the Nonqualified Stock Option Exercise Notice was received on:
                    .
[Grantee’s Name]:
o Has effectively exercised the portion of the NSO described in this Exercise
Notice; or
o Has not effectively exercised the portion of the NSO described in this
Exercise Notice because:
 
 
describe deficiency
The Scotts Miracle-Gro Company 2006 Long-Term Incentive Plan Committee

         
By:
       
 
 
 
   
 
       
Date:
       
 
 
 
   

Note: Keep a copy of this Exercise Notice as part of the Plan’s permanent
records.

 

3